In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00128-CR




               IN RE LARRY TIJERINA




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                  MEMORANDUM OPINION

        Larry Tijerina petitioned for a writ of mandamus asking this Court to compel the trial

judge of the 8th Judicial District Court of Hopkins County, Texas, to provide “access to judicial

records pertaining to criminal convictions” against Tijerina. Because Tijerina failed to provide

this Court with a record to support his entitlement to mandamus relief, we deny his petition for a

writ of mandamus.

        To be entitled to mandamus relief, the relator must show that (1) he has no adequate

remedy at law and (2) the action he seeks to compel is ministerial, not one involving a

discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at

Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). The relator is

obligated to provide this Court with a record sufficient to establish his right to mandamus relief.

Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re Pilgrim’s Pride

Corp., 187 S.W.3d 197, 198–99 (Tex. App.—Texarkana 2006, orig. proceeding); see TEX. R.

APP. P. 52.3. Before mandamus may issue, the relator must show that the trial court had a legal

duty to perform a ministerial act, was asked to do so, and failed or refused to act. In re

Villarreal, 96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding); see also In re

Blakeney, 254 S.W.3d 659, 662 (Tex. App.—Texarkana 2008, orig. proceeding) (“Showing that

a motion was filed with the court clerk does not constitute proof that the motion was brought to

the trial court’s attention or presented to the trial court with a request for a ruling.”).




                                                    2
            Tijerina alleges that the trial court abused its discretion by denying his mandamus

petition seeking access to records of three convictions.1 That said, Tijerina submitted nothing to

this Court showing any proof that he brought this matter to the attention of the trial court, as is

required. See Blakeney, 254 S.W.3d at 662. Tijerina also failed to provide a certified copy of

the petition he claims to have filed with the trial court.2 We therefore cannot determine whether

this matter was presented to the trial court.

            It is the relator’s burden to provide this Court with a sufficient record to establish the

right to mandamus relief. See TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). Here, the record is

inadequate to grant mandamus relief.

            For these reasons, we deny Tijerina’s petition for a writ of mandamus.




                                                     Scott E. Stevens
                                                     Justice

Date Submitted:              January 4, 2021
Date Decided:                January 5, 2021

Do Not Publish




1
 According to Tijerina, he was convicted of three felonies and sentenced to ninety-nine years’ confinement. This
Court affirmed Tijerina’s convictions of (1) aggravated assault with a deadly weapon in Tijerina v. State, No. 06-99-
00025-CR, 2000 WL 525555 (Tex. App.—Texarkana 2000, no pet.), (2) possession of marihuana in Tijerina v.
State, No. 06-99-00026-CR, 2000 WL 525530 (Tex. App.—Texarkana 2000, no pet.), and (3) possession of cocaine
in Tijerina v. State, No. 06-99-00027-CR, 2000 WL 525499 (Tex. App.—Texarkana 2000, no pet.)).
2
    See TEX. R. APP. P. 52.03(d).
                                                         3